DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dufournier et al. (US20050061070), hereinafter referred to as ‘Dufournier’.

Regarding Claim 1, Dufournier discloses a method for determining the rotation frequency of at least one wheel of a vehicle (the rotation frequency of the wheel is determined [0017]), the method comprising: determining a first rotation frequency of the at least one wheel from an acceleration value of the at least one wheel (the rotation frequency of the wheel is determined [0017]; The analysis can also use measuring signals which vary with angular acceleration of the wheels d.sup.2.alpha.(t)/dt [0026]), comparing the determined first rotation frequency of the at least one wheel to a first predetermined threshold (the rotation frequency of the wheel is determined [0017]; The analysis can also use measuring signals which vary with angular acceleration of the wheels d.sup.2.alpha.(t)/dt [0026]; comparing v.sub.0 to a threshold A, and if v.sub.0 is lower than A, resuming the cycle of measurements [0077]), defining a frequency analysis interval from the determined first rotation frequency greater than the first threshold (performing an harmonic analysis of d.alpha.(t)/dt by known means, for example, with a Fourier transform, in order to obtain d.alpha.(v)/dv (see FIG. 9) [0072]; For each harmonic analyzed, a suitably programmed microprocessor calculates the energy of the harmonic by the integral of the peak emerging from the background noise, the background noise being determined from a frequency band encompassing the narrow band analyzed [0081]), processing a frequency analysis of a signal indicative of vibrations of the at least one wheel for the frequencies inside the frequency analysis interval (For that purpose, a safety insert containing means for generating harmonic vibrating warning signals of the turn of the wheel (that is, of the rotation frequency of the tire) is advantageously used as insert [0061]; that method of detection is very sensitive and very reliable, because the applicant observed that the energy of the measuring signals varies preferably in the frequency bands centered on performing an harmonic analysis of d.alpha.(t)/dt by known means, for example, with a Fourier transform, in order to obtain d.alpha.(v)/dv (see FIG. 9) [0072]), the frequency analysis interval having the higher amplitude (it is advantageous also to follow the development of energy of the measuring signals in at least a second frequency band where the measuring signals are substantially independent of the run-flat condition and of not setting off an alarm when the measuring energy in those second frequency bands exceeds a given threshold [0027]; performing an harmonic analysis of d.alpha.(t)/dt by known means, for example, with a Fourier transform, in order to obtain d.alpha.(v)/dv (see FIG. 9) [0072]), the second rotation frequency (Such second frequency bands are preferably situated outside the multiple frequencies of the wheel rotation frequencies [0028]).
	However, Dufournier does not disclose the second rotation frequency being equal to the rotation frequency of the at least one wheel.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dufournier to incorporate the second rotation frequency being equal to the rotation frequency of the at least one wheel for determining which rotational frequency has the higher amplitude and to improve the analysis of the method.
	
	Regarding Claim 2, Dufournier discloses the claimed invention discussed in claim 1. 
Dufournier discloses defining a frequency analysis interval comprises (performing an harmonic analysis of d.alpha.(t)/dt by known means, for example, with a Fourier transform, in order to obtain d.alpha.(v)/dv (see FIG. 9) [0072]) defining a lower bound of the frequency analysis interval (comparing v.sub.0 to a threshold A, and if v.sub.0 is lower than A, resuming the cycle of measurements; [0077]) and an upper bound of the frequency analysis interval(if v.sub.0 is higher than A, comparing .chi.E.sub.sol to a threshold B, and if E.sub.sol is higher than B, resuming the cycle of measurements [0078]).
However, Dufournier does not disclose the lower bound being equal to the determined first rotation frequency minus a second predetermined threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dufournier to incorporate the second rotation frequency being equal to the rotation frequency of the at least one wheel for determining which rotational frequency has the higher amplitude and to improve the analysis of the method.

Regarding Claim 4, Dufournier discloses the claimed invention discussed in claim 1.
Dufournier discloses determining a first rotation frequency (as discussed above). 
However, Dufournier does not disclose determining a first distance equal to the distance between the centre of the at least one wheel and first means for measuring the acceleration value, and computing the first rotation frequency equal to sqrt (acceleration value/first distance /2 pi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dufournier, in view of Sanctis to determine a first distance equal to the distance between the centre of the at least one wheel and first means for measuring the acceleration value, and computing the first rotation frequency equal to sqrt (acceleration value/first distance /2 pi) to ensure that every point on the wheel rotates together and to evaluate the relationship between the first distance away from the center to any point at the rim of the wheel (v = 2πR⋅f; where acceleration divided by the first distance is velocity) and to improve the analysis of the method.
	
Regarding Claim 5, Dufournier discloses a device for determining the rotation frequency of at least one wheel of a vehicle comprising (the rotation frequency of the wheel is determined [0017]): first measuring means for measuring an acceleration value of the at least one wheel (the rotation frequency of the wheel is determined [0017]; The analysis can also use measuring signals which vary with angular acceleration of the wheels d.sup.2.alpha.(t)/dt [0026]), second measuring means for measuring vibrations of the at least one wheel (a safety insert containing means for generating harmonic vibrating warning signals of the turn of the wheel (that is, of the rotation frequency of the tire) is advantageously used as insert [0061]), and a processing unit (For each harmonic analyzed, a suitably programmed microprocessor calculates the energy of the harmonic by the integral of the peak emerging from the background noise, the background noise being determined from a frequency band encompassing the narrow band analyzed [0081]): determine a rotation frequency of the at least one wheel from the measured acceleration value of the at least one wheel (the rotation frequency of the wheel is determined [0017]; The analysis can also use measuring signals which vary with angular acceleration of the wheels d.sup.2.alpha.(t)/dt [0026]), compare the determined rotation frequency of the at least one wheel to a threshold (the rotation frequency of the wheel is determined [0017]; The analysis can also use measuring signals which vary with angular acceleration of the wheels d.sup.2.alpha.(t)/dt [0026]; comparing v.sub.0 to a threshold A, and if v.sub.0 is lower than A, resuming the cycle of measurements [0077]), define a frequency analysis interval from the determined first rotation frequency greater than the first threshold (performing an harmonic analysis of d.alpha.(t)/dt by known means, for example, with a Fourier transform, in order to obtain d.alpha.(v)/dv (see FIG. 9) [0072]; For each harmonic analyzed, a suitably programmed microprocessor calculates the energy of the harmonic by the integral of the peak emerging from the background noise, the background noise being determined from a frequency band encompassing the narrow band analyzed [0081]), process a frequency analysis of a signal indicative of vibrations of the at least one wheel for the frequencies inside the frequency analysis interval (performing an harmonic analysis of d.alpha.(t)/dt by known means, for example, with a Fourier transform, in order to obtain d.alpha.(v)/dv (see FIG. 9) [0072]; it is advantageous also to follow the development of energy of the measuring signals in at least a second frequency band where the measuring signals are substantially independent of the run-flat condition and of not setting off an alarm when the measuring energy in those second frequency bands exceeds a given threshold [0027]), and the rotation frequency of the at least one wheel (Such second frequency bands are preferably situated outside the multiple frequencies of the wheel rotation frequencies [0028]).
However, Dufournier does not disclose select the frequency analysis interval having the higher amplitude and the second rotation frequency being equal to the rotation frequency of the at least one wheel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dufournier to select the frequency analysis interval having the higher amplitude for determining the rotational frequency that corresponds to signal vibrations and to improve the analysis of the method.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dufournier to incorporate the second rotation frequency being equal to the rotation frequency of the at least one wheel for determining which rotational frequency has the higher amplitude and to improve the analysis of the method.

Regarding Claim 6, Dufournier discloses the claimed invention discussed in claim 5.
Dufournier discloses the processing unit ( as discussed above) defining a frequency analysis interval comprises (performing an harmonic analysis of d.alpha.(t)/dt by known means, for example, with a Fourier transform, in order to obtain d.alpha.(v)/dv (see FIG. 9) [0072]) define a lower bound of the frequency analysis interval (comparing v.sub.0 to a threshold A, and if v.sub.0 is lower than A, resuming the cycle of measurements; [0077]) and an upper bound of the frequency analysis interval(if v.sub.0 is higher than A, comparing .chi.E.sub.sol to a threshold B, and if E.sub.sol is higher than B, resuming the cycle of measurements [0078]).
However, Dufournier does not disclose the lower bound being equal to the determined first rotation frequency minus a second predetermined threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dufournier to incorporate the second rotation frequency being equal to the rotation frequency of the at least one wheel for determining which rotational frequency has the higher amplitude to compare to a threshold and to improve the analysis of the method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dufournier to incorporate the upper bound being equal to the determined first rotation frequency plus the second threshold for determining which rotational frequency has the higher amplitude and to improve the analysis of the method.


Regarding Claim 7, Dufournier discloses the claimed invention discussed in claim 5.
Dufournier discloses energy storage means for suppling the process unit (For each harmonic analyzed, a suitably programmed microprocessor calculates the energy of the harmonic by the integral of the peak emerging from the background noise, the background noise being determined from a frequency band encompassing the narrow band analyzed [0081]).

Regarding Claim 9, Dufournier discloses the claimed invention discussed in claim 5.

Dufournier discloses the processing unit is configured ( as discussed above) to detect a failure of a bearing supporting the wheel according to the value of the rotation frequency of the at least one wheel and a signal indicative of vibrations delivered by the second measuring means (For that purpose, a safety insert containing means for generating harmonic vibrating warning signals of the turn of the wheel (that is, of the rotation frequency of the tire) is advantageously used as insert [0061]).
However, Dufournier does not disclose to detect a failure of a bearing supporting the wheel according to the value of the rotation frequency.
Nevertheless, Monahan discloses detecting a failure of a bearing supporting the wheel according to the value of the rotation frequency (A spall 22, or defect, which forms in either one of the races or either of the rolling elements will grow to produce impact-induced pressure waves which travel through the bearing. By retaining each transducer 12 and 14 in contiguous pressure wave coupling with the wheel bearing, or the structure supporting the bearing, pressure wave-induced strain can be sensed and monitored to detect and predict bearing failure, Col. 3, Lines 26-33)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dufournier, in view of Monahan to detect a failure of a bearing supporting the wheel according to the value of the rotation frequency indicating signal vibrations of the wheel and to improve the analysis of the method.

Regarding Claim 10, Dufournier discloses a wheel of a vehicle comprising (FIG. 7 represents a vehicle equipped with a system of detection of a run-flat condition according to the invention. The vehicle contains four wheels 1a, 1b, 1c and 1d equipped with tires. Each mounted assembly (tire and wheel) contains means for generating vibrating warning signals on running-flat of the tire [0069]): a device for determining the rotation frequency of at least one wheel of a vehicle (the rotation frequency of the wheel is determined [0017]) providing first measuring means for measuring an acceleration value of the at least one wheel (the rotation frequency of the wheel is determined [0017]; The analysis can also use measuring signals which vary with angular acceleration of the wheels d.sup.2.alpha.(t)/dt [0026]), measuring means for measuring vibrations of the at least one wheel (a safety insert containing means for generating harmonic vibrating warning signals of the turn of the wheel (that is, of the rotation frequency of the tire) is advantageously used as insert [0061]), and a processing unit configured to (For each harmonic analyzed, a suitably programmed microprocessor calculates the energy of the harmonic by the integral of the peak emerging from the background noise, the background noise being determined from a frequency band encompassing the narrow band analyzed [0081]): determine a rotation frequency of the at least one wheel from the measured acceleration value of the at least one wheel (the rotation frequency of the wheel is determined [0017]; The analysis can also use measuring signals which vary with angular acceleration of the wheels d.sup.2.alpha.(t)/dt [0026]), compare the determined the rotation frequency of the at least one wheel to a threshold (the rotation frequency of the wheel is determined [0017]; The analysis can also use measuring signals which vary with angular acceleration of the wheels d.sup.2.alpha.(t)/dt [0026]; comparing v.sub.0 to a threshold A, and if v.sub.0 is lower than A, resuming the cycle of measurements [0077]), define a frequency analysis interval from the determined first rotation frequency greater than the first threshold (performing an harmonic analysis of d.alpha.(t)/dt by known means, for example, with a Fourier transform, in order to obtain d.alpha.(v)/dv (see FIG. 9) [0072]; For each harmonic analyzed, a suitably programmed microprocessor calculates the energy of the harmonic by the integral of the peak emerging from the background noise, the background noise being determined from a frequency band encompassing the narrow band analyzed [0081]) , define a frequency analysis interval from the determined rotation frequency greater than the threshold (as discussed above), process a frequency analysis of a signal indicative of vibrations of the at least one wheel for the frequencies inside the frequency analysis interval (as discussed above). 
However, Dufournier does not disclose to select a second rotation frequency in the frequency analysis interval having the higher amplitude and the second rotation frequency being equal to the rotation frequency of the at least one wheel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dufournier  to select a second rotation frequency in the frequency analysis interval having the higher amplitude for determining the rotational frequency that corresponds to signal vibrations and to improve the analysis of the method.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dufournier to incorporate the second rotation frequency being equal to the rotation frequency of the at least one wheel for determining which rotational frequency has the higher amplitude and to improve the analysis of the method.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dufournier, and further in view of Sanctis et al. (US20150362542) hereinafter referred to as ‘Sanctis’.

Regarding Claim 3, Dufournier discloses the claimed invention discussed in claim 1.
Dufournier discloses processing the frequency analysis (as discussed above).
	However, Dufournier does not disclose implementing a Goertzel algorithm.
	Nevertheless, Sanctis discloses implementing a Goertzel algorithm (Frequency analysis can also be obtained using a bank of (digital or analogue) band-pass filters (e.g. configured to implement the Goertzel algorithm) [0055] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dufournier, in view of Sanctis to implement a Goertzel algorithm for efficient evaluation of the individual rotational frequencies and to improve the analysis of the method.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dufournier, and further in view of Ishikawa et al. (US20060108170) hereinafter referred to as ‘Ishikawa’.

Regarding Claim 8, Dufournier discloses the claimed invention discussed in claim 5.
Dufournier discloses the processing unit (as discussed above)
However, Dufournier does not disclose the processing unit is configured to transmit wirelessly the second rotation frequency.
Nevertheless, Ishikawa discloses the processing unit is configured to transmit wirelessly (The acceleration signal processors 61A to 63A can also be configured so as to transmit the processed signal to the controller 60 of the car body by radio [0567]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dufournier, in view of Ishikawa to incorporate the processing unit is configured to transmit wirelessly the second rotation frequency enabling a user to receive the second rotation frequency remotely and to improve the analysis of the method.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeyasu Taguchi (US5497657) discloses determining rotational frequency of a vehicle wheel. 
Yuuichi Inoue (US5541859) discloses a wheel acceleration value.
Bernd Hartmann (US20030080857) discloses frequency analysis using signal processing. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAH ZAAB/Examiner, Art Unit 2863   
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863